DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 2, claims 8-13 in the reply filed on 10/6/2021 is acknowledged. Currently after applicant’s amendments, claims 1-5 and 8-13 are drawn to the elected group and will be examined herein. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christina Sperry on 1/10/2022.

The application has been amended as follows: 

the handle coupled to a proximal end of the elongate shaft  and having the actuator disposed thereon, the actuator having a first mode in which the articulation of the end effector is controlled by rotation of the actuator, and the actuator having a second mode  in which the actuator is operatively disengaged from the end effector such that the end effector can move from the non- zero angle to the substantially zero angle; and wherein rotation of the actuator beyond the predetermined threshold amount of rotation is causes the actuator to automatically move from the first mode to the second mode.

Claim 8:	A method for treating tissue, comprising: actuating an actuator on a handle of a surgical instrument to move an actuation mechanism threadably engaged with the actuator and thereby cause an end effector at a distal end of an elongate shaft of the surgical instrument to articulate from a substantially zero angle relative to the elongate shaft to a non-zero angle relative to the elongate shaft, the elongate shaft extending distally from the handle; manipulating the surgical instrument to cause the end effector to effect tissue; and disengaging the threaded engagement of the actuation mechanism and the actuator, thereby causing the end effector to move from the non-zero angle to the substantially zero angle, wherein the actuation of the actuator includes rotation of the actuator, and disengaging the threaded engagement of the actuation mechanism and the actuator includes rotating the actuator beyond a predetermined threshold amount of rotation.

Claim 9 is cancelled.

Claim 10 is cancelled.

Reasons for Allowance
Claims 1-5, 8 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: wherein the actuation of the actuator includes rotation of the actuator, and disengaging the threaded engagement of the actuation mechanism and the actuator includes rotating the actuator beyond a predetermined threshold amount of rotation. 

The closest art found was Grover (20120179165).

As to claim 8, Grover discloses: A method for treating tissue (device treats tissue by removing tissue specimens), comprising: actuating an actuator (156) on a handle (102) of a surgical instrument to move an actuation mechanism (mechanism inside handle that controls pivotal movement of 114) threadably engaged with the actuator (via threads 252, see figure 14) and thereby cause an end effector at a distal end of an elongate shaft (104) of the surgical instrument to articulate from a substantially zero angle (see figure 5) relative to the elongate shaft to a non-zero angle relative to the elongate shaft (see figure 6), the elongate shaft extending distally from the handle (see figure 5); manipulating the surgical instrument to cause the end effector to effect tissue (distal end of device is moved to contact tissue specimen, see paragraph 0075 for 
However the rejection would have been improper because the prior art failed to teach wherein the actuation of the actuator includes rotation of the actuator, and disengaging the threaded engagement of the actuation mechanism and the actuator includes rotating the actuator beyond a predetermined threshold amount of rotation. There is no evidence that rotating the actuator of Grover past a predetermined threshold performs any function. Furthermore, over rotating the actuator may even cause damage to the device. Modifying the prior at to meet this required structure would not have been obvious because doing so would fundamentally change the principle operation of the device. Furthermore a teaching reference could not be found. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771